BART M. DAVIS, TDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY
DARCI WARD CRANE, IDAHO STATE BAR NO. 8852
CHRISTOPHER S. ATWOOD, IDAHO STATE BAR NO. 70I3
ASSISTANTS UNITED STATES ATTORNEY
DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV
8OO EAST PARK BOULEVARD, SUITE 600
BOTSE, ID 83712-7788
TELEPHONE: (208) 33 4 - 1 2t I
FACSIMILE: (208) 334-1413




                                     UNITED STATES DISTRICT COURT

                                      I--OR'IHE DISTRICT OF IDAHO

 TJNITED STATES OF AMERICA"
                                                    Case No.    4:19-cr-248-BLW
                 P la   int   ifI.
                                                    INFORMATION
         VS
                                                    l8 u.s.c.   $2
                                                    2l U.S.C.   $ 331(c)
 TEMP RAY PATTERSON. MD,                            2l   U.S.C. $ 333(a)

                 I)e    Ii ndan t


       The United States Attomey charges:

At all times relevant to this lnformation:

        l.     The Food and Drug Administration ("FDA") was an agency of the United States

Government charged with the responsibility ofprotecting the health and safety ofthe public by

enforcing the Federal Food, Drug, and Cosmetic Act ("FDCA"),21 U.S.C. gg 301-397, to ensure

that, among other things, medical devices sold for use by or upon humans were safe and

effective, and bore labeling containing accurate information and adequate directions for use. The



INFORMATION -            I
FDA's responsibilities under the FDCA included regulating the manufacture, labeling, and

distribution of all devices, drugs, drug components, and biological products introduced into

interstate commerce.

        2.     The FDCA defined "device" as, among other things, "an instrument, apparatus,

implement, machine, contrivance, implant, in vitro reagent, or other similar or related article,

including any component, part, or accessory, which is. . . intended for use in the diagnosis of

disease or other conditions, or in the cure, mitigation, treatment, or prevention ofdisease in man

or other animals, or intended to affect the structure or any function ofthe body of man or other

animals, and which does not achieve its primary intended purposes through chemical action

within or on the body of man or other animals and which is not dependent upon being

metabolized for the achievement of its primary intended purposes."     2l U.S.C.   gg 321(h)(2) and

(3).

       3.      Breast implants were Class   III medical devices under the FDCA.

       4.      As used in the FDCA, "label" meant "a display of written, printed or graphic

matter upon the immediate container of any article," including devices. 21 U.S.C. $ 321(k).

"Labeling" was a broader term, and meant "all labels or other written, printed or graphic matter

(1) upon any afticle or any of its containers qr wrappers! or (2) accompanying such article.,,   2l

U.S.C. $ 321(m).

       5.      The FDA enforced safety and eflcacy standards by, among other things, guarding

against misbranded devices. A device was deemed misbranded ifl, among other things. its

labeling was materially false or misleading in any particular.   2l u.s.c.   $352(a). A device was

also misbranded unless its labeling bore adequate directions for use. 21 U.S.C. S 352(0(1).




INFORMATION - 2
"Adequate directions for use" meant directions which would enable a layman to use a device

safely and for the purposes for which it was intended.      2l   C.F.R. $ 801 .5.

         6.         The FDCA prohibited the receipt in interstate commerce of any device that was

misbranded, and the delivery or proffered delivery thereoffor pay or otherwise.        2l   U.S.C.

$ 33 I (c).

                                              COUNT ONE

                              Receipt and Delivery of Misbranded Devices
                            2l U.S.C. $$ 331(c) and 333(a)(2); 18 U.S.C. $ 2

         From on or about March 2014 through April 2015, in the District ofldaho, the defendant,

TEMP RAY PATTERSON, MD, with the intent to mislead his patients, having received in

interstate commerce misbranded devices, to wit, breast implants, which were misbranded as

defined in    2l   U.S.C. $ 352(0(l), in that their labeling lacked adequate directions for use and they

did not qualify for an exemption to this requirement, subsequently delivered and proffered the

delivery of said devices for pay and otherwise, by surgically implanting and offering to

surgically implant said breast implants in exchange for a payment ofmoney and otherwise, all in

violation of   2l   U.S.C. $$ 331(c) and333(a)(2), and    l8 U.S.C.   g 2.


         oated this    dh    day of August, 201 9.

                                                       BART M. DAVIS
                                                       UNITED STATES ATTORNEY
                                                       By:


                                                                      G-
                                                            CI WARD CRANE
                                                       Assistant United States Attorney




INFORMATION - ]
